DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 04/25/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27, 28, 30, 31, 36, 37, 45-49, 51, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikol et al (US 2013/0214915 A1) in view of Lynam (US 2010/0182143 A1) and Küchler et al (US 2009/0286072 A1).
In regard to claim 27, Nikol et al disclose a covering device for arranging on at least one outer or one inner portion of a motor vehicle, comprising:
at least one form element (see annotated Figure 3; the form element is interpreted to be the portions of the strip that surround the light source) that has an inner side oriented towards the motor vehicle and an outer side oriented away from the motor vehicle to a space inside the vehicle or to a space outside the vehicle;
one or more lighting devices (see [0026]), the one or more lighting devices being arranged on the inner side of the form element or connected at least to the inner side and covered by the form element (as interpreted, the light source is enclosed by the form element, and thus is on an inner side); and 
a light module control system (see [0025]) for receiving a dynamic input from a vehicle system (such information is “condition” and/or “systems” of the motor vehicle—condition and system information about a vehicle is inherently dynamic, and thus the information is dynamic input) and converting the dynamic input into a graduated scale for display (“letters, symbols, warnings, colorful representations or the like can be displayed”—in [0012], the charge state of an electric vehicle is disclosed as a variation, which would depicted a regular interval, that is, a graduated scale—further, a light module that illuminates based on dynamic system data which emits outside the vehicle in a regular interval under BRI is simply a turn signal)
wherein the one or more lighting devices provide a dynamic display for the light module control system. (Figures 1-3; see at least [0024]-[0026])

    PNG
    media_image1.png
    858
    523
    media_image1.png
    Greyscale

Nikol et al fail to disclose that the form element is produced by an injection molding, and a metal cover element configured transmit light when the lighting devices are active and obfuscate the lighting devices when they are not. 
Lynam teaches a form element, a back plate (20) to a vehicle illumination device, which is produced by injection molding. (Figure 2; see [0054])
It would have been obvious to one of ordinary skill in the art at the time of filing to manufacture the form element of Nikol et al by the injection molding process as taught by Lynam in order to use a notoriously old and well-known manufacturing process which simplifies and reduces the cost of manufacturing polymer based components.
Küchler et al teaches at least one form element (24 and 28) that has an inner side oriented towards the motor vehicle and an outer side oriented away from the motor vehicle to a space inside the vehicle or to a space outside the vehicle; 
at least one covering element (21, 25, and 30) which is arranged at least in regions on the outside of the form element for covering the form element at least in regions, the at least one covering element having a metal coating (30); 
one or more lighting devices (22), the one or more lighting devices being arranged on the inner side of the form element or connected at least to the inner side and covered by the form element; and 
when the one or more lighting devices are activated, the light is visible through the metal coating of the at least one covering element, and
when the one or more lighting devices are not activated, the metal coating causes the at least one covering element to appear as a metallic surface. (Figure 3; see at least [0026]-[0028]) 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the cover element of Küchler et al onto the multifunctional strip of Nikol et al, or to fully replace the strip of Nikol et al with the control element of Küchler et al, in order to allow the cover element to “disappear” (see [0006] of Küchler et al) when the lighting device are not activated.
Moreover, the limitations of “produced by injection molding”, are product-by-process limitations. Patentability for such limitations is based on the product itself, not on its method of production. See MPEP 2113

	In regard to claim 28, Nikol et al fail to disclose the covering element.
Küchler et al teaches that the at least one covering element further comprises at least one light guide (25) for distributing at least part of light emitted by the one or more lighting devices at least to a first translucent region of the at least one covering element (as disclosed, the vapor disposed metal is a light translucent region). (Figure 3; see at least [0026]-[0028])
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the cover element of Küchler et al onto the multifunctional strip of Nikol et al, or to fully replace the strip of Nikol et al with the control element of Küchler et al, in order to allow the cover element to “disappear” (see [0006] of Küchler et al) when the lighting device are not activated.

	In regard to claim 30 and 31, Nikol et al fail to disclose the covering element.
	Küchler et al teaches that the metal coating is produced using a thin-film technology (“a thin-film technology” is interpreted to be broad—physical vapor deposition or PVD deposits a thin film of metal onto a surface—this can be said to be a “thin-film technology”), and as recited in claim 31, that the metal coating comprises a chromium-containing layer, and the chromium-containing layer is a chromium alloy or a doped chromium layer. (See [0032])
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the cover element of Küchler et al onto the multifunctional strip of Nikol et al, or to fully replace the strip of Nikol et al with the control element of Küchler et al, in order to allow the cover element to “disappear” (see [0006] of Küchler et al) when the lighting device are not activated.

In regard to claim 36, Nikol et al disclose that the one or more lighting devices comprises at least one or more light emitting diodes (LED) or organic light emitting diodes (OLED), or flexible LEDs arranged on at least one flexible band or flexible OLEDs, the LEDs or OLEDs being arranged on the inside of the at least one form element or the at least one covering element. (See [0026])

In regard to claim 37, Nikol et al disclose that the one or more lighting devices comprises at least one display device, a monitor, or an LCD monitor, for displaying the graduated scale. (See [0025])

In regard to claim 45, Nikol et al disclose that the vehicle system is selected from a speedometer, a fuel display means, a battery charge display means (a battery charging means in [0012] is taught, at least), a r.p.m. counter, a compass direction, a g-force display means, a shift gear indication, or a blind spot detection. (See [0012])

In regard to claim 46 and 47, Nikol et al disclose a body component for a motor vehicle, comprising at least one covering device according to claim 27, and a motor vehicle, comprising at least one covering device according to claim 27.

In regard to claim 48, Nikol et al disclose that the covering device is arranged on the motor vehicle as a one-piece covering device (as in Figure 1) or as a multi-piece covering device (as in Figure 2) comprising a plurality of separate parts, wherein in the case of the multi-piece covering device the individual parts are arranged on regions of the motor vehicle which are movable relative to one another.

In regard to claim 49, Nikol et al disclose that the covering device covers a door region (in Figures 1 and 2 its disposed over a region of the door) or from one pillar part to the other pillar part of the same door region, or covers at least one region of the roof of the motor vehicle above the door region as a roof trim strip or as a roof covering, or the roof covering or the roof trim strip extends continuously from a position in the region of an A-pillar of the motor vehicle to at least one position in the region of a C-pillar of the motor vehicle.

In regard to claim 51, Nikol et al disclose that the covering device extends laterally on the motor vehicle over different door regions or from a positon in the region of the A-pillar to a position in the region of the C-pillar. (See Figures 1 and 2)

In regard to claim 53, Nikol et al fail to disclose that the covering device is a dashboard of the motor vehicle. However, the applicant discloses this variation as an obvious variant, to which the Examiner agrees.
It would have been obvious to install the monitor of Nikol et al in order to provide the driver vehicle information. 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikol et al (US 2013/0214915 A1) in view of Lynam (US 2010/0182143 A1) and Küchler et al (US 2009/0286072 A1), and further, in view of Benboujema et al (US 2017/0368986 A1).
	In regard to claim 29, the combination of Nikol et al and Küchler et al teach that at least portions of the at least one form element and the at least one covering element are translucent. (In Küchler et al, the form element 24 and the PVD metal 30 of the covering element are translucent.)
The combination fails to disclose that at least one of the translucency of the at least one form element or of both the at least one form element and the at least one covering element is adjusted in an injection molding process or different translucencies are introduced in the injection molding process.
Benboujema et al teaches adjusting the quantity of pigments in a thermoplastic material to adjust the light transmittance of the material during injection molding, and selecting the thermoplastic material from one or more of PMMA, PC, PMMA-ASA, or a mix of these. (See [0013])
As understood by the Examiner, the portion of the injection molding process where transparency can be adjusted is at the molten phase—selecting a transparency then is a decision of doped elements and/or selection from known thermoplastics. Where selecting a transparency level of a material is notoriously old and well-known to one of ordinary skill, it would have been obvious to one of ordinary skill in the art at the time of filing to adjust the transparency of the injected molded parts during the molten phase as taught by Benboujema et al in order to optimize the resulting light transmission, and to improve upon the “disappearing” effect.

Claim 50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikol et al (US 2013/0214915 A1) in view of Lynam (US 2010/0182143 A1) and Küchler et al (US 2009/0286072 A1), and further, in view of Negel et al (US 2020/0103093 A1).
In regard to claim 50, the combination of Nikol et al, Lynam, and Küchler et al fail to disclose that the covering device is disposed at the rear of the vehicle. 
Negel et al teaches a covering device that is arranged as a spoiler in the roof region, in the region of a rear window or in the region of a vehicle rear end, or the spoiler extends from one side of the motor vehicle to the other side of the motor vehicle. (See Figure 26)
Where the inventive thrust of that taught by Nikol et al applies regardless of where the covering device is disposed on the vehicle, it would have been obvious to one of ordinary skill in the art at the time of filing to install the covering device of Nikol et al, Lynam, and Küchler et al in the manner taught by Negel et al in order to provide condition or system information of the vehicle to an observer positioned behind the vehicle, or to alter the decorative effect.

In regard to claim 52, the combination of Nikol et al, Lynam, and Küchler et al fail to explicitly disclose that the covering device is arranged as a door shaft strip. However, the Examiner does not known, or has found evidence of, the term “door shaft” to be an industry defined term (in the way that the terms A-pillar and C-pillar are industry defined). As such, the Examiner can at best interpret the limitation to simply require the covering device to be arranged along a structural “shaft” of a door. This is not explicitly taught by the combination.
Negel et al teaches disposing a covering device in a strip shape along the doors of a vehicle. (See Figure 23)
Where Nikol et al intends data to be detected by a viewer of the covering device, it would have been obvious to one of ordinary skill in the art at the time of filing to dispose the covering device of the combination of Nikol et al, Lynam, and Küchler et al in the manner taught by Negel et al in order to provide vehicle information at eye level, or to alter the decorative effect.

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
In regard to arguments related to the secondary reference of Küchler et al, the particulars of the disposition of the metal layer is irrelevant: the Examiner is only incorporating an old and well-known idea. Metallic layers are known in the art of illumination to obfuscate when not backlit, and due to being a thin-film, allows the light of an active source to shine through. Incorporating this well-known inventive concept would have been obvious to a PHOSITA as it provides a decorative purpose.
In regard to the limitations directed to the “dynamic” vehicle data, Nikol et al clearly state that this display element may be configured as a “monitor”. (See [0025]) A monitor is not a static display; it “monitors” a CPU, which is dynamic in nature.
The Examiner believes focusing future amendments on an exterior display may advance prosecution to disposal. The applicant should note that the After Final Consideration Pilot (AFCP 2.0) has been extended until September 30th, 2022—AFCP 2.0 provides time after-final for the Examiner to address narrowing amendments to the claims as well as interview time with the applicant. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/           Examiner, Art Unit 2875                                                                                                                                                                                             
/BRYON T GYLLSTROM/           Primary Examiner, Art Unit 2875